UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7509



DEREK MARQUIS FLEMING,

                                           Plaintiff - Appellant,

         versus


UNITED STATES OF AMERICA; U.S. DRUG ENFORCE-
MENT AGENCY,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-94-177-2)


Submitted:   September 16, 1997       Decided:     December 11, 1997


Before HALL, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Gill Paul Beck, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's report and recommendation and granting the

Defendants' motion for summary judgment on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), in which he alleged that the United

States Drug Enforcement Agency violated his due process rights by

failing to provide adequate notice of forfeiture. We have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Fleming v. United States, No. CA-94-177-2 (M.D.N.C. July 24,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2